Title: To George Washington from Major General William Heath, 4 August 1777
From: Heath, William
To: Washington, George



Dear General
Boston Augst 4th 1777

This will be Handed to you by the Count de Puluski General de Larme de la Republique de Poloigne, who has Come over to Serve in the great american Cause.

Since my last we have Sent on near Three Hundred full Barrels of Powder, and a number of arms to Brookfield, A number of Shells 10 and 8 Inch with Some other Heavy articles are at Cambridge the Removal of which far by land will be very Expensive, should wish to Know your Excellency Pleasure, as to the removal of them to Brookfield or Springfield, or whether they shall remain where they are.
we have heard nothing of the Enemys Fleet Since I last wrote—our Coast is much Infested with Cruisers a valluable Prise was retaken a few Days Since after being drove on shore on Rye Beach, she had upwards of Three Hundred Hhhds of Rum of Board.
Mr Miller has lately luckily got in a Quantity of Salt, on Board one of the Vessels were a few Barrels of Fresh Limes Two Barrels are on the Road to Colo. Trumbull, in order to their being Presented to your Excellency I hope they will arrive in Good Condition.
we have A Confirmation of the Disagreable news of Commodore manlys being Taken in the Hancock Frigate.
a number of our Militia are ordered to reinforce Genl Schuyler. I have the Honor to be very respectfully your Excellencys obedient hume Servt

W. Heath

